ACCEPTED
                                                                                           01-15-00990-CV
                                                                                FIRST COURT OF APPEALS
                                                                                        HOUSTON, TEXAS
                                                                                    12/15/2015 11:31:54 AM
                                                                                     CHRISTOPHER PRINE
                                                                                                    CLERK


                            NO. 01-15-00990-CV
                                                                         FILED IN
                              IN THE COURT OF APPEALS             1st COURT OF APPEALS
                                  First District of Texas             HOUSTON, TEXAS
                                                                 12/15/2015 11:31:54 AM
                                        at Houston
                                                                  CHRISTOPHER A. PRINE
                                                                          Clerk


   IN RE ARNOLD & ITKIN, L.L.P., BECK REDDEN, L.L.P., ALBRITTON
    LAW FIRM,KURT ARNOLD, CORY ITKIN, JASON ITKIN, RUSSELL
     POST,FIELDS ALEXANDER, JAS BRAR AND ERIC ALBRITTON,
                            RELATORS


             From the 11th Judicial District Court of Harris County, Texas
                                    No. 2015-28543


 REAL PARTIES IN INTEREST’S UNOPPOSED MOTION TO EXTEND
 TIME TO FILE RESPONSE TO PETITION FOR WRIT OF MANDAMUS


TO THE HONORABLE COURT OF APPEALS:
       COMES NOW, Real Parties in Interest, Maria Santos Lopez Dominguez, et

al., and file this, their Unopposed First Motion to Extend Time to File Response to

Petition for Writ of Mandamus and would respectfully show as follows.

                                      A. INTRODUCTION

       1.      Relators are Arnold & Itkin, L.L.P., Beck Redden, L.L.P., Albritton

Law Firm, Kurt Arnold, Cory Itkin, Jason Itkin, Russell Post, Fields Alexander, Jas

Brar and Eric Albritton.




REAL PARTIES IN INTEREST’S UNOPPOSED MOTION TO EXTEND
TIME TO FILE RESPONSE TO PETITION FOR WRIT OF MANDAMUS                       PAGE 1 OF 8
       2.      Real Parties in Interest are Maria Santos Lopez Dominguez,

Individually and as Next Friend of Karen Marien Andrade Lopez, Mairet Sameli

Andrade Lopez and Imar Gerardine Andrade Lopez on Behalf of the Estate of

Omar Gerardo Andrade De Los Santos; Gabriel Gonzalez Toral; Jorge Arturo

Jimenez Rangel; Antonio Montero Hernandez; Juan Antonio Palafox Navarrete;

Leonel Fernandez Rivera; Fernando Augusto Cervera Ramirez; Libia Arredondo

Chavez; individually and as Next Friend of Jorge Ricardo Barrancos Arredondo

and Pedro Santiago Barrancos Arredondo on behalf of the Estate of Jorge Alonso

Barrancos Pozo; Pastor Garcia Ocana; Jorge Guzman Martinez; Aldo Antonio

Lopez Lorenzo and Monica Lopez; Miguel Cobos Salas, Jose Pedro Cobos Quiroz,

Oscar Romero Ortega, Sergio Rosado Cortes, Sergio Solis Ponce, Martin Zuñiga

Salazar, Josefa Santos Castellano, Individually and as Representative of the Estate

of Benito De Los Santos, Joel Santos Ventura, Individually and as Representative

of the Estate of Benito De Los Santos, Aleli Jiminez Perez, Individually and as

Representative of the Estate of Aroer May Jimenez, Tayde Maria Pozo Roble,

Individually and as Representative of the Estate of Leandro Manuel Hernandez

Pozo, Miguel Hernandez Chan, Individually and as Representative of the Estate of

Leandro Manuel Pozo, and Eudocio Alejandro Jacome Gomez.

       3.      There is no specific deadline to file this motion to extend time.




REAL PARTIES IN INTEREST’S UNOPPOSED MOTION TO EXTEND
TIME TO FILE RESPONSE TO PETITION FOR WRIT OF MANDAMUS                         PAGE 2 OF 8
       4.      Real Parties conferred with counsel for Relators regarding the filing of

this motion and Relators are unopposed.

                                  B. ARGUMENT & AUTHORITIES

       5.      The Court may grant an extension of time under Texas Rule of

Appellate Procedure 10.05(b).

       6.      The current deadline to file the Response to Relators’ Petition for Writ

of Mandamus is January 4, 2016.

       7.      Real Parties request an additional thirty (30) days to file their

Response to Relators’ Petition for Writ of Mandamus, extending the time until

February 3, 2016

       8.      No other extensions have been sought or granted in the instant matter.

       9.      There is good cause to grant an extension of time. The response

period has or will span three national holidays; Thanksgiving, Christmas, and New

Year’s Day. Counsel for Real Parties have been or will be on vacation during

these holidays and unable to devote the time necessary to fully respond to Relators’

Petition. Furthermore, Lance Christopher Kassab and David Eric Kassab, trial and

appellate counsel for Respondents, have been (and will continue to be) occupied

with the following appellate matters between now and January 4, 2016:

             Drafting and filing a Petition for Review to the Texas Supreme
              Court in Cause No. 14-15-00101-CV; Ricardo G. Cedillo,
              Jason C. Zehner, J. Russell Davis and Davis, Cedillo &
              Mendoza, Inc. v. Immobiliere Jeuness Establissement; In the

REAL PARTIES IN INTEREST’S UNOPPOSED MOTION TO EXTEND
TIME TO FILE RESPONSE TO PETITION FOR WRIT OF MANDAMUS                        PAGE 3 OF 8
                Fourteenth Court of Appeals at Houston, which is currently due
                on December 17, 2015.

              Drafting and filing a Petition for Review to the Texas Supreme
               Court in Cause No. 14-14-00731-CV; Joseph Pressil v. Jason
               A. Gibson, et al.; In the Fourteenth Court of Appeals at
               Houston, which is currently due on December 23, 2015.

              Drafting and filing Appellee’s Response Brief in Cause No. 14-
               15-00602-CV; Richard E. Nawracaj v. Genesys Software
               Systems, et al.; In the Fourteenth Court of Appeals at Houston,
               which is currently due on January 5, 2016.

       10.      Accordingly, the thirty (30) day extension will allow Real Parties’

counsel to complete the currently-scheduled tasks in between the Holidays of

Thanksgiving, Christmas and New Years and will enable Real Parties’ counsel to

adequately prepare and file the Response.

       11.      Real Parties do not seek this extension merely for the purpose of

delay, but so that justice may be done.                  The Parties have not identified any

prejudice or harm imposed upon Relators if the Court grants this motion.

                                C. CONCLUSION & PRAYER

       12.      For these reasons, Real Parties ask the Court to grant a thirty (30) day

extension of time and enter an order extending Real Parties’ deadline to file their

Response to Relators’ Petition for Writ of Mandamus to February 3, 2016.




REAL PARTIES IN INTEREST’S UNOPPOSED MOTION TO EXTEND
TIME TO FILE RESPONSE TO PETITION FOR WRIT OF MANDAMUS                              PAGE 4 OF 8
                                      Respectfully submitted,

                                      THE KASSAB LAW FIRM

                                          / s / David Eric Kassab
                                          LANCE CHRISTOPHER KASSAB
                                          Texas State Bar No. 00794070
                                          lck@texaslegalmalpractice.com
                                          DAVID ERIC KASSAB
                                          Texas State Bar No. 24071351
                                          dek@texaslegalmalpractice.com
                                          1420 Alabama
                                          Houston, Texas 77004
                                          t. 713.522.7400
                                          f. 713.522.7410

                                      DOHERTY✯WAGNER

                                         / s / Brett Wagner
                                         BRETT WAGNER
                                         Texas State Bar No. 20654270
                                         brett@dwlawyers.com
                                         LARRY JOE DOHERTY
                                         Texas State Bar No. 05950000
                                         larry@dwlawyers.com
                                         RYAN W. SMITH
                                         Texas State Bar No. 24063010
                                         ryan@dwlawyers.com
                                         13810 Champion Forest Drive, Suite 225
                                         Houston, Texas 77069
                                         t. 281 583-8700
                                         f. 281 583-8701

                                      ATTORNEYS FOR REAL
                                      PARTIES IN INTEREST




REAL PARTIES IN INTEREST’S UNOPPOSED MOTION TO EXTEND
TIME TO FILE RESPONSE TO PETITION FOR WRIT OF MANDAMUS                       PAGE 5 OF 8
                          CERTIFICATE OF COMPLIANCE

       Pursuant to Texas Rule of Appellate Procedure 9.4(i)(3), I hereby certify that

this response contains approximately 721 words excluding the allowable items.

This is a computer-generated document created in Microsoft Word 2010, using 14-

point typeface for all text, except for footnotes which are in 12-point typeface. In

making this certificate of compliance, I am relying on the word count provided by

the software used to prepare the document.

       Dated: December 15, 2015.

                                                         / s / David Eric Kassab
                                                         David Eric Kassab




REAL PARTIES IN INTEREST’S UNOPPOSED MOTION TO EXTEND
TIME TO FILE RESPONSE TO PETITION FOR WRIT OF MANDAMUS                             PAGE 6 OF 8
                             CERTIFICATE OF SERVICE

       The undersigned certifies that on December 15, 2015, the foregoing motion

was served electronically on the following parties in accordance with the

requirements of the Texas Rules of Appellate Procedure:

       Reagan W. Simpson                                 Jeremy L. Doyle
       State Bar No. 18404700                            State Bar No. 24012553
       rsimpson@yettercoleman.com                        jdoyle@reynoldsfrizzell.com
       YETTER COLEMAN LLP                                REYNOLDS FRIZZELL LLP
       909 Fannin, Suite 3600                            1100 Louisiana, Suite 3500
       Houston, Texas 77010                              Houston, Texas 77002
       Tel. 713-632-8000                                 Tel. 713-485-7200
       Fax 713-632-8002                                  Fax 713-488-7250
       Counsel for Relators                              Counsel for Relators
       Beck Redden LLP,                                  Arnold & Itkin, L.L.P.,
       Russell Post, Fields                              Kurt Arnold, Cory Itkin
       Alexander and Jas Brar                            and Jason Itkin

       Billy Shepherd                                    Sam Houston
       State Bar No. 18219700                            State Bar No.10059550
       bshpeherd@spmlegal.com                            shouston@sschlaw.com
       SHEPHERD PREWETT MILLER PLLC                      SCOTT, CLAWATER & HOUSTON L.L.P.
       770 South Post Oak Lane                           2777 Allen Parkway, 7th Floor
       Suite 420                                         Houston, Texas 77019-2133
       Houston, Texas 77056                              Tel. 713-650-6600
       Tel. 713-955-4440                                 Fax 713-766-6542
       Fax +1 713-766-6542                               Counsel for Relators Arnold & Itkin,
       Counsel for Relators                              L.L.P., Kurt Arnold, Cory Itkin and
       Albritton Law Firm and                            Jason Itkin
       Eric Albritton


       John Black
       State Bar No. 24012292
       jblack@dalyblack.com
       DALY & BLACK, P.C.
       2211 Norfolk, Suite 800

REAL PARTIES IN INTEREST’S UNOPPOSED MOTION TO EXTEND
TIME TO FILE RESPONSE TO PETITION FOR WRIT OF MANDAMUS                          PAGE 7 OF 8
       Houston, Texas 77008
       Tel. 888-492-2671
       Fax 713-655-1587
       Counsel for Relators Arnold & Itkin,
       L.L.P., Kurt Arnold, Cory Itkin and
       Jason Itkin


                                                         / s / David Eric Kassab
                                                         David Eric Kassab




REAL PARTIES IN INTEREST’S UNOPPOSED MOTION TO EXTEND
TIME TO FILE RESPONSE TO PETITION FOR WRIT OF MANDAMUS                             PAGE 8 OF 8